NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT



JAMES DARRELL McCANTS,              )
                                    )
           Appellant,               )
                                    )
v.                                  )                 Case No. 2D15-329
                                    )
STATE OF FLORIDA,                   )
                                    )
           Appellee.                )
___________________________________ )

Opinion filed September 16, 2016.

Appeal from the Circuit Court for Hendry
County; James D. Sloan, Judge.

Michael G. Fink of Mike Fink Law Firm, Fort
Myers, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Bilal A. Faruqui, Assistant
Attorney General, Tampa, for Appellee.



PER CURIAM.


             For the reasons set forth in Ivy v. State, 41 Fla. L. Weekly D704 (Fla. 2d

DCA March 18, 2016), we affirm. Again, we certify the following question of great public

importance to the supreme court:

             DURING A MELBOURNE V. STATE, 679 SO. 2D 759, 763
             (FLA. 1996), HEARING, WHEN A TRIAL COURT FINDS
          THAT THE PROPONENT'S REASON FOR A
          PEREMPTORY CHALLENGE IS FACIALLY NEUTRAL, IS
          IT THE BURDEN OF THE OPPONENT (1) TO CLAIM THE
          REASON IS A PRETEXT, (2) TO PLACE INTO THE
          RECORD THE CIRCUMSTANCES SUPPORTING ITS
          POSITION, AND (3) TO OBJECT IF THE TRIAL COURT'S
          RULING DOES NOT CONTAIN ADEQUATE FINDINGS ON
          THE ISSUE OF GENUINENESS?

          Affirmed; question certified.




WALLACE, KHOUZAM, and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                          -2-